Citation Nr: 1613576	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI), temporal lobe damage, and micropsia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976 with service in Cambodia and Thailand, and from February 1979 to March 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2012 and July 2014, the Board remanded the appeal for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran has a TBI.

2.  The evidence is at least in relative equipoise as to whether the Veteran's TBI was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for residuals of a head injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran reports that he was involved in a helicopter crash in May 1975.  The Veteran's service records confirm that he was involved in the Mayaguez Operation, and research performed by the United States Army Intelligence and Security Command revealed that the majority of helicopters involved in this operation were damaged or destroyed by enemy fire on May 15, 1975.  VA has conceded that the helicopter that the Veteran was riding on had a hard landing on May 15, 1975.  A May 19, 1975, service treatment record shows that the Veteran presented with complaints of persistent ringing in his ears and headaches after riding in a helicopter and being exposed to helicopter engines and gunfire.  

A January 1976 service treatment record shows that the Veteran presented with complaints of dizziness and "sees everything smaller than actually is."  In May 1976, it was noted that the Veteran presented with complaints of a "bizarre" migraine episode with micropsia.  A June 1976 service treatment record shows that the Veteran reported that, prior to 1973, he had experienced three attacks of micropsia, but he had been asymptomatic until June 1975, when he began suffering from attacks.  During the past year, he reported experiencing an escalating frequency of attacks to where he was having attacks more than once a week in April 1976.  

A July 1976 separation examination is negative for any abnormalities of the head or other abnormalities.  However, it was noted that the Veteran had micropsia.  Also on the Veteran's associated report of medical history, he indicated that he suffered from dizziness or fainting spells and eye trouble.  A neurologic consultation report performed in conjunction with the Veteran's separation examination shows a diagnosis of micropsia, but the examining neurologist found no indication of a history of psychomotor seizures.  It was noted that the Veteran had a history of seizures as a newborn and micropsia since he was ten years old.  Reportedly, he experienced episodes of micropsia more frequently in past year.  There were no abnormalities observed on physical examination and the Veteran was instructed to seek treatment if seizure symptoms occurred.  

A November 1978 entrance examination for the United States Air Force is negative for any abnormalities, to include abnormalities of the head and neurologic system.  In his March 1979 report of medical history, the Veteran denied any medical problems, including headaches, dizziness, or fainting spells, and indicated that he was in good health.  A separation examination is not of record for this period of service.

VA treatment records starting in 2008 show that the Veteran was evaluated by the neurologic clinic on several occasions.  At each one, he presented with different symptoms, to include limb weakness, aphasia, double vision, tremor, and loss of consciousness.   It was felt that his symptoms were attributable to other medical conditions, such as temporal lobe damage, seizures, and Graves's disease, and a history of a TBI was provided. 

In September 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his residuals of a head injury.  The VA examiner diagnosed the Veteran with a TBI.  At the examination, the Veteran demonstrated objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  His spatial orientation was mildly impaired.  The VA examiner opined that the Veteran's temporal lobe micropsia and loss of consciousness were less likely than not incurred in or caused by an in-service disease or injury.  He elaborated that there was no mention of a head injury in the Veteran's service treatment records and that the Veteran did not recall the details of his head injury.  Micropsia worsened during 1976, but that was due to stressful events in 1976 and could be a symptom of the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran denied micropsia over the last year.  The VA examiner concluded that any cognitive dysfunction or behavior problems were caused by the Veteran's PTSD, schizoaffective disorder, or medications used to treat those conditions.

In August 2014, the Veteran was afforded another VA examination.  The VA examiner explained that the basic issue in the Veteran's claim was the lack of documentation regarding a TBI.  The Veteran reported a TBI with loss of consciousness as a result of a helicopter crash in Thailand, which was supported by a statement from a colleague.  The VA examiner noted that the statement was a report of what the Veteran had told the colleague and that he had not witnessed the event.  There is a history of a TBI from a helicopter crash mentioned throughout the Veteran's VA treatment records.  MRIs conducted in October 2011 and June 2013 noted the presence of a lesion in the corpus callosum area, which was interpreted as an ischemic change, but nonspecific.  The VA examiner reasoned that the Veteran's symptoms were nonspecific and could be relegated to a TBI or his PTSD.  The VA examiner concluded that the Veteran "quite possibly likely did suffer a mild TBI in a helicopter crash but there is no medical documentation found in support."

In January 2015, VA obtained an addendum opinion.  The VA examiner opined that the Veteran's complaints of micropsia were most likely not related to a TBI as the Veteran was currently treated with psychoactive medications. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's TBI was caused be a helicopter landing in service.  The August 2014 examiner stated that it was likely that the Veteran suffered a mild TBI from a helicopter crash.  The Veteran is competent and credible to assert that he was involved in a helicopter crash.  The circumstances of his crash are supported by documents in the record that confirm that he was involved in the Mayaguez Operation, and research performed by the United States Army Intelligence and Security Command revealed that the majority of helicopters involved in this operation were damaged or destroyed by enemy fire on May 15, 1975.  VA has conceded that the helicopter that the Veteran was riding on had a hard landing on May 15, 1975.  The negative opinions are predicated upon the lack of documentation in the Veteran's STRs.  However, the Veteran is competent to regarding factual matters which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a TBI have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a TBI is granted.



____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


